--------------------------------------------------------------------------------


Exhibit 10.2
ADDENDUM
TO
SECURITIES PURCHASE AGREEMENT


Addendum dated as of February 29, 2008 to Securities Purchase Agreement dated
March 7, 2008 by and among George Foreman Enterprises, Inc., a Delaware
corporation (the “Company”) and the Buyers set forth on the signature pages
affixed to the Securities Purchase Agreement (individually a “Buyer” or
collectively “Buyers”).  Capitalized terms used herein shall have the meaning
given to them in the Securities Purchase Agreement.


1. Section 1(b) of the Securities Purchase Agreement is amended to read as
follows:


“(b)                 Closing Dates.  The closings of the purchase and sale of
the Convertible Notes (the “Closings”) shall take place at the offices of
Gottbetter & Partners, LLP, 488 Madison Avenue, 12th Floor, New York, NY 10022
or such other place as is mutually agreed to by the Company and the Buyers on or
before March 17, 2008 subject to notification of satisfaction of the conditions
of the Closings set forth herein (or such later date as is mutually agreed to by
the Company and the Buyers).”


2. Section 3(c) of the Securities Purchase Agreement is amended to read as
follows:


“(c)                 Capitalization.  The authorized capital stock of the
Company consists of 25,000,000 shares of Common Stock and 5,959,509 shares of
Preferred Stock.  Two series of Preferred Stock, the Series A Participating
Preferred and the Series A Preferred Stock have been authorized.  As of the date
hereof, the Company has 3,358,444 shares of Common Stock issued and outstanding,
2 shares of Series A Preferred Stock issued and outstanding, and no shares of
Series A Participating Preferred Stock issued and outstanding.  All of such
outstanding shares have been duly authorized, validly issued and are fully paid
and nonassessable.  Except as set forth in Schedule 3(c), (i) no shares of
Common Stock are subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, (iii) there are no outstanding debt
securities (iv) there are no agreements or arrangements under which the Company
is obligated to register the sale of any of their securities under the
Securities Act, (v) there are no outstanding registration statements and there
are no outstanding comment letters from the SEC or any other regulatory agency,
(vi) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Convertible Notes as
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
described in this Agreement, and (vii) no co-sale right, right of first refusal
or other similar right exists with respect to the Convertible Notes, Warrants,
Warrant Shares and Conversion Shares or the issuance and sale thereof.  The
Convertible Notes, Warrants, Warrant Shares and Conversion Shares when issued,
will be free and clear of all pledges, liens, encumbrances and other
restrictions (other than those arising under federal or state securities laws as
a result of the issuance of the Convertible Notes).  The issue and sale of the
Convertible Notes, Warrants, Warrant Shares and Conversion Shares will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.  The Company has made
available to the Buyer true and correct copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.”


3. In the event of any conflict between the provision of this Addendum and the
provisions of the Securities Purchase Agreement, the provisions of this Addendum
shall control.  Otherwise, the provisions of the Subscription Agreement shall
remain in full force and effect.


            COMPANY:


            GEORGE FOREMAN ENTERPRISES, INC.




            By:______________________________________                                                                
            Name:
            Title:


            BUYER:


            If an entity:


            Print Name of Entity:






            By:_____________________________________                                                                
            Name:
            Title:    


            If an individual:


            Print
Name:                                                                


            Signature:                                                                
 
 
 
 

 